Citation Nr: 0116116	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-07 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for laceration scars 
of the right wrist, currently evaluated as noncompensably 
disabling.

2.  Entitlement to secondary service connection for right 
carpal tunnel syndrome.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1955, including service in the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1997 and April 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  The RO denied service 
connection right carpal tunnel syndrome on the basis that the 
veteran's claim for this benefit was not well grounded.  In 
doing so, the RO explained that there was no medical evidence 
linking the disability to either service or to his service-
connected right wrist scars.  Since that time, however, there 
has been a significant change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  Holliday v. Principi, No. 
99-1788 (U.S. Vet. App. Feb. 22, 2001); VAOPGCPREC 11-2000 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that the veteran's claims of entitlement to a 
compensable evaluation for the residuals of his service-
connected right wrist injury, currently evaluated as his 
right wrist scars, and to secondary service connection for 
the right carpal tunnel syndrome, must be remanded to afford 
him an appropriate VA examination.  In the examination 
report, the examiner must offer an opinion, subsequent to his 
or her review of the record, as to whether it is at least as 
likely as not that the veteran has any residuals related to 
the documented in-service right wrist injury, to specifically 
include right carpal tunnel syndrome and/or arthritis.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); Moore v. 
Derwinski, 1 Vet. App. 401, 405 (1991).  In addition, the 
examiner should opine as to whether the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination of his right 
wrist, and the RO must address these factors, in addition to 
his scar pathology, in adjudicating this claim.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  

Prior to scheduling such an examination, however, all 
outstanding treatment records must be associated with the 
claims folder.  This must also specifically include, among 
other things, the records of the veteran's treatment at 
Associated Physiatrists of Southern New Jersey.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for any right wrist problems 
from any facility or source identified by 
the veteran.  This should specifically 
include any outstanding records of the 
veteran's treatment at Associated 
Physiatrists of Southern New Jersey.  The 
aid of the veteran and his representative 
in securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo an appropriate VA 
examination to determine the nature, 
extent and etiology of any right wrist 
disability found to be present.  It is 
imperative that the examining physician 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND and acknowledges such review in 
the examination report.  All appropriate 
tests and studies, including range of 
motion testing, should be conducted, and 
all clinical findings should reported in 
detail.  

(a)  In the examination report, the 
physician should indicate whether it 
is at least as likely as not that 
the veteran suffers from any 
residuals of the in-service right 
wrist injury other than the service-
connected scars.  In doing so, the 
examiner should diagnose all current 
right hand and wrist conditions, and 
specifically rule in or rule out a 
diagnosis of both right carpal 
tunnel syndrome and right wrist/and 
or right hand arthritis.  The 
examiner should thereafter opine 
whether it is at least as likely as 
not that any right wrist or right 
hand pathology found to be present 
is either a residual of the in-
service right wrist injury or was 
caused or chronically worsened by 
his service-connected right wrist 
disability.  

(b)  If so, the examiner should also 
render specific findings as to 
whether, during the examination, 
there is objective evidence of pain 
on motion, weakness, excess 
fatigability, and/or incoordination.  
Further, the examiner should 
indicate whether, and to what 
extent, the veteran experiences 
functional loss during flare-ups of 
pain and/or weakness as a result of 
the service-connected right wrist 
disability.  To the extent possible, 
the examiner should express any 
functional loss in terms of 
additional degrees of limited 
motion.  In addition, the examiner 
should describe any tenderness, 
adhesion, or ulceration associated 
with the service-connected scars of 
the right wrist.  If the examiner is 
unable to provide the requested 
information with any degree of 
medical certainty, the examiner 
should clearly indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in 
a legible report.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If, after re-
adjudication, the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


